J-S29020-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GARY LEE GERBER, JR.                       :
                                               :
    APPEAL OF: AMANDA L. GERBER                :   No. 247 EDA 2021
                                               :




               Appeal from the Order Entered November 30, 2020
                in the Court of Common Pleas of Monroe County,
              Criminal Division at No(s): CP-45-CR-0000112-2007.


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                   FILED NOVEMBER 23, 2021

        Amanda L. Gerber appeals pro se from the order denying her motion to

intervene and review certain evidence in her father’s second petition for post-

conviction relief.1 Ms. Gerber is not a party to her father’s case and was not

charged with any crime in connection therewith. Therefore, the PCRA court

properly concluded that she failed to prove she was aggrieved by the denial

of the relief requested. Accordingly, we affirm.




____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   See Commonwealth v. Gerber, No. 2067 EDA 2020.
J-S29020-21


        It is undisputed that a jury convicted Gary Lee Gerber of first-degree

murder in 2010 and this Court affirmed his judgment of sentence.           See

generally, Commonwealth v. Gerber, 118 A.3d 440 (Pa. Super. 2015).

Gerber also unsuccessfully litigated his first PCRA2 petition. Commonwealth

v. Gerber, 181 A.3d 435 (Pa. Super. 2017), appeal denied, 186 A.3d 938 (Pa.

2018).     The denial of Gerber’s second PCRA petition is currently pending

before this panel.3

        The facts pertinent to this appeal are as follows: On October 29, 2020,

Ms. Gerber filed a pro se motion to intervene in the litigation of her father’s

second PCRA petition.4 According to Ms. Gerber, a month earlier she had filed

a “complaint” with the Monroe County District Attorney’s office alleging that a

Pennsylvania State Police officer misrepresented forensic tire-impression

evidence in Gerber’s trial, but she received no response. In her motion to

intervene, Ms. Gerber argued to the PCRA court that it should grant her access

to photograph four tire-impression casts admitted at Gerber’s trial and marked

as exhibit C-66. In the alternative, Ms. Gerber requested photographs of this

evidence.


____________________________________________


2   Post Conviction Relief Action, 42 Pa.C.S.A. §§ 9541-9546.

3   See n.1.

4Ms. Gerber entitled this motion as follows: “Emergency Motion for Intervenor
Access to Inspect the Tire Impression Cast Evidence in the Case File of
Commonwealth v. Garry Lee Gerber, Jr.”


                                           -2-
J-S29020-21


      Within her motion, Ms. Gerber also cited a mission to: “(1) build a

platform, in collaboration with staff and students at the University she

attended, to visually demonstrate how evidence was misrepresented at

Gerber’s trial, and (2) to use this data to advocate for the creation of a ‘Monroe

County Conviction Integrity Unit.’” See Order, 11/30/20, at 2.

      In an order entered November 30, 2020, the PCRA court denied Ms.

Gerber’s petition. The court found that “it appears [Ms. Gerber’s] sole purpose

in filing her Motion to Intervene is to obtain evidence [for] a subsequent

Gerber PCRA Petition.” Order, 11/30/20, at 3 (emphasis in original). After

citing applicable case law, the court concluded that Ms. Gerber lacked standing

because she “failed to establish a direct or immediate interest in the case

beyond supporting a subsequent PCRA petition.” Id. In addition, the court

concluded that Ms. Gerber’s familial relationship with Gerber did not establish

standing in the case. Thus, the PCRA court denied Ms. Gerber’s motion. This

appeal followed. Both Ms. Gerber and the PCRA court have complied with

Pa.R.A.P. 1925.

      Ms. Gerber raises the following issues on appeal:

         A. The [PCRA] court erred when it failed to consider [Ms.
            Gerber’s] request to view public judicial records under
            the asserted common law presumptive right of public
            access; under Article [I], sections 7,9, and 11 of the
            Pennsylvania Constitution; and under the First
            Amendment of the United States Constitution. These
            errors constitute an abuse of discretion and were based
            on erroneous application of law and findings of fact
            unsupported by the record.


                                      -3-
J-S29020-21


           B. The [PCRA] court denied [Ms. Gerber] of her Fourteenth
              Amendment right to equal protection of law by requiring
              she satisfy an extraordinary burden to access a public
              judicial record, not otherwise required from any other
              member of the new media or general public. This error
              constitutes and abuse of discretion and was based on
              erroneous application of law and findings of fact
              unsupported by the record.

Ms. Gerber’s Brief at 4 (excess capitalization and footnote omitted).5

        However, in her appellate brief she modifies her first issue as follows:

               [Ms. Gerber] hereby withdraws her challenge to access
           public judicial records under Article [I], Sections 7,9, and 11
           of the Pennsylvania Constitution, and divides her remaining
           issues into three subparts: 1) common law right to access;
           2) constitutional right to access; and 3) equal right to
           access.

Id. at 33. We address these arguments together.6

        “It is well established that a question of intervention is a matter within

the sound discretion of the trial court and absent a manifest abuse of such

discretion, its exercise will not be disturbed.” Kessler, 180 A.3d at 409.

        In Kessler, the intervenor, whose relationship to Jeremy Baney’s post-

conviction proceedings was unknown, sought to view sealed wiretap records

from that case. Like Ms. Gerber in this case, Kessler contended that she, as


____________________________________________


5   The Commonwealth did not file an appellate brief.

6Because the PCRA court’s denial of her motion to intervene “had the practical
effect of denying her the requested relief,” it is a final order, and Ms. Gerber’s
appeal is properly before us.” Kessler v. Pub. Docs. Pen Reg. & Wire Taps,
180 A.3d 406, 408 (Pa. Super. 2018).


                                           -4-
J-S29020-21



a member of the general public, had both a common law right and

constitutional right to access these “judicial public records.” Id. at 408.

      In addressing the denial of Kessler’s motion to intervene, this Court first

reiterated the following regarding the standing issue:

         Standing is a core jurisprudential requirement that looks to
         the party bringing the legal challenge and asks whether that
         party has actually been aggrieved as a prerequisite before
         the court will consider the merits of the legal challenge itself.
         A party who is not adversely affected by the matter he seeks
         to challenge is not “aggrieved” and therefore does not have
         standing.

Kessler, 180 A.3d at 409-10. We then concluded that Kessler lacked standing

because she did “not refute the [PCRA] court’s finding that she failed to

establish any direct or immediate interest in the wiretap records.” Id. at 410.

In addition, we noted that Kessler’s mere “assertion of supporting Baney’s

PCRA petition, without any explanation of her relationship to Baney or stake

in his post-conviction proceedings, [failed] to establish a direct or immediate

interest in the case.” Id. Thus, in Kessler, we held that the PCRA court did

not abuse its discretion in denying Kessler’s motion to intervene because she

lacked standing. Id.

      The same holds true for Ms. Gerber’s challenge. Ms. Gerber attempts

to distinguish the facts of Kessler from her own:

            [B]ecause of the sealed nature of the records being
         sought [in Kessler, Kessler] shouldered the heightened
         burden of establishing [she] had standing in the case itself,
         a burden not otherwise applicable to one seeking to access
         to a public judicial record. The court here imposed that
         same burden on [Ms. Gerber] despite the fact the record

                                       -5-
J-S29020-21


         being sought here was never sealed, but rather, displayed
         publicly, and offered at a public trial as an exhibit. This was
         error.

Ms. Gerber’s Brief at 32. We find no merit to this contention.

      The standing issue in Kessler is the same as that presented in the

instant matter—a person not involved in the underlying criminal action sought

to intervene even though that person could not establish they had “a direct or

immediate interest in the case.” The fact that the evidence sought in Kessler

was sealed is a distinction without a difference as far as standing to intervene

is concerned. Our close reading of Ms. Gerber’s motion to intervene supports

the PCRA court’s rejection of her claim that she (like any other citizen wanting

to review a judicial record), is not attempting to bring any legal challenges in

Gerber’s case at all, but rather, seeking only to review a record related to it.”

Ms. Gerber’s Brief at 36.

      In addition, the fact that Ms. Gerber is Gerber’s daughter is of no

consequence. See In re April Thomas, ___ A.3d ___ (Pa. Super. 2018),

non-precedential decision at 5 (holding PCRA court properly denied sister’s

request for sealed wiretap evidence from Baney’s criminal case; the sister

lacked standing because she failed to meet her burden of proving that she had

a substantial, direct, and immediate interest in the outcome of the litigation,

which surpasses the common interest of all citizens).

      Finally, Ms. Gerber’s argument that denying her access to the evidence

results in an equal protection violation because she is being treated differently

than media representatives. See Ms. Gerber’s Brief at 44. We find this issue

                                      -6-
J-S29020-21


waived because it is woefully undeveloped. See Commonwealth v. Tielsch,

934 A.2d 81, 93 (Pa. Super. 2007) (holding that undeveloped claims will not

be considered on appeal).

     In sum, Ms. Gerber lacked standing to intervene in her father’s litigation

of his second PCRA petition.   Therefore, the PCRA court did not abuse its

discretion in denying her motion, as a motion to intervene is not a proper

mechanism to obtain the information she seeks.

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/23/2021




                                    -7-